Citation Nr: 1540977	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-31 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a post-operative gastrointestinal disorder to include gastroesophageal reflux disease (GERD), Barrett's esophagus, esophagitis, and a hiatal hernia.  

2.  Entitlement to service connection for a pulmonary disorder to include asthma and restrictive airway disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from April 1982 to June 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Chicago, Illinois, Regional Office (RO) which, in pertinent part, denied service connection for "stomach problems" and asthma.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Post-Operative Gastrointestinal Disorder

The Veteran asserts that service connection for a variously diagnosed post-operative gastrointestinal disorder is warranted as the claimed disorder became manifest during active service or, in the alternative, was precipitated by the medications prescribed for his service-connected post-operative cervical spine and lumbar spine disorders.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for cervical spine traumatic arthritis, lumbar spine degenerative disc disease with L5-S1 discectomy residuals, sinusitis, tinea versicolor, and a deviated nasal septum.  

The Veteran's service treatment records do not refer to a recurrent gastrointestinal disorder.  A February 2006 VA treatment record notes that the Veteran was diagnosed with GERD, Barrett's esophagitis, and a hiatal hernia.  A May 2006 operative report from N. McCain, M.D., states that the Veteran was diagnosed with GERD and underwent a laparoscopic Nissen fundoplication.  

The report of a April 2010 VA examination states that the Veteran presented a history of "heartburn, reflux and gas that was most noticeable after eating and after physical activity while in basic training in 1982;" "symptoms [which] continued throughout his military service, generally being worsened by use of medications for low back and right shoulder conditions such as Ibuprofen, Flexeril;" and "3-4 times daily intermittent reflux and heartburn episodes with belching and gas but no vomiting" from the late 1980's to 2006."  The Veteran was diagnosed with "reflux esophagitis, controlled since WRAP surgery and ongoing medication" and "Barrett's esophagitis, stable/improved."  The examiner opined that "the Veteran's condition of reflux esophagitis and subsequent findings of Barrett's esophagus were less likely than not caused by the use of Ibuprofen or medications for his degenerative spine conditions because the onset of the reflux and heartburn symptoms date back to 1988 and significantly predate the use of the Ibuprofen and Flexeril which were prescribed in 1994 according to medication records provided by the Veteran" and "the Veteran's surgeries for degenerative cervical and lumbar spine conditions occurred in 1998 and 1999 which also significantly post-dates his 1988 onset of reflux and heartburn by approximately 10 years."  The examining VA nurse practitioner made no findings as to the Veteran's in-service gastrointestinal complaints; his diagnosed hiatal hernia; or whether the Veteran's service-connected disabilities and the medications prescribed for their treatment aggravated his recurrent post-operative gastrointestinal disabilities.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA gastrointestinal evaluation would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after May 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Pulmonary Disorder

The Veteran contends that service connection for asthma is warranted as the claimed disorder is etiologically related to his service-connected sinusitis or, in the alternative, was precipitated by the medications prescribed for his service-connected post-operative cervical spine and lumbar spine disorders.  

The Veteran's service treatment records make no reference to asthma.  A February 2008 VA treatment record states that the Veteran was diagnosed with "moderate persistent asthma."  

The report of the April 2010 VA examination indicates that the Veteran was diagnosed with "restrictive airway disease with mild and readily reversible airway obstruction" and "chronic allergic rhinosinusitis (history of nasal septal deviation, polyposis), controlled on the medical regime."  The examiner concluded that, "[i]n my opinion, the 2005 onset of mild restrictive airway disease is less likely than not secondary to the use of medications prescribed for the treatment of Veteran's degenerative spine conditions from 1997-2006."  She commented further that "[i]t is noteworthy that the Veteran did have a significant history of chronic allergic rhino-sinusitis with nasal septal deviation and polyposis which are strong contributing factors to restrictive airway disease" and "[i]t is known medical science that allergy and sinus problems are highly implicated in restrictive airway conditions."  The examiner did not specifically address the relationship, if any, between the Veteran's diagnosed asthma and his service-connected disorders.  Given such a deficiency, the Board finds that further VA pulmonary evaluation is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his recurrent gastrointestinal and pulmonary disorders after April 2010, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after May 2011.  

3.  Schedule the Veteran for a VA gastrointestinal examination to evaluate the nature and etiology of the Veteran's recurrent gastrointestinal disorders.  

The examiner should advance an opinion as to the following:

a. Whether it is as likely as not (i.e., probability of 50 percent or more) that any identified gastrointestinal  disorder had its onset during active service; is related to the Veteran's claimed in-service gastrointestinal  complaints; and/or otherwise originated during active service?
b. whether it is as likely as not (i.e., probability of 50 percent or more) that any identified gastrointestinal disorder was caused by the Veteran's service-connected disabilities or the medicines prescribed for the disabilities?
c. whether it is as likely as not (i.e., probability of 50 percent or more) that any identified gastrointestinal spine disorder was aggravated (increased in severity beyond its natural progression) by the Veteran's service-connected disabilities or the medicines prescribed for the disabilities?

Service connection is currently in effect for cervical spine traumatic arthritis, lumbar spine degenerative disc disease with L5-S1 discectomy residuals, sinusitis, tinea versicolor, and a deviated nasal septum.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA pulmonary examination to evaluate the nature and etiology of the Veteran's recurrent pulmonary disorder.  

The examiner should advance an opinion as to the following:

a. Whether it is as likely as not (i.e., probability of 50 percent or more) that any identified pulmonary disorder had its onset during active service and/or otherwise originated during active service?
b. whether it is as likely as not (i.e., probability of 50 percent or more) that any identified pulmonary disorder was caused by the Veteran's sinusitis and other service-connected disabilities or the medicines prescribed for the disabilities?
c. whether it is as likely as not (i.e., probability of 50 percent or more) that any identified pulmonary disorder was aggravated (increased in severity beyond its natural progression) by the Veteran's sinusitis and other service-connected disabilities or the medicines prescribed for the disabilities?

Service connection is currently in effect for cervical spine traumatic arthritis, lumbar spine degenerative disc disease with L5-S1 discectomy residuals, sinusitis, tinea versicolor, and a deviated nasal septum.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

